Citation Nr: 1604465	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-23 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966 and from October 1967 to April 1989.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The Veteran testified at a videoconference hearing in October 2015 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while stationed at the Royal Thai Air Force Base in Udorn, Thailand during the Vietnam Era, from October 1970 to October 1971.

2.  The Veteran has a current diagnosis of type 2 diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for type 2 diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran claims that his currently diagnosed type 2 diabetes is directly related to his service.  Specifically, he contends that it was caused by his exposure to herbicides while stationed at the Royal Thai Air Force Base (AFB) in Udorn, Thailand from October 1970 to October 1971.  In a February 2010 statement, he reports that he was assigned aircrew member duty with 7th Airborne Command and Control Squadron and his duties required him to spend a lot of time on and around the Udorn Royal Thai AFB flight line which was adjacent to the perimeter of the base. Preparing for aerial combat missions in Laos and Vietnam.  He believes the frequent close proximity to areas defoliated with herbicides exposed him to herbicides.  Additionally, he contends that his primary duties as an aircrew member required him to participate in aerial combat missions over areas of Laos and Vietnam that had been defoliated with Agent Orange and other dangerous herbicides.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during active military service, certain diseases, including type 2 diabetes mellitus, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).

The medical evidence of record shows a diagnosis of type 2 diabetes mellitus in November 2009.  Accordingly, if the Veteran is found to have been exposed to an herbicide agent during military service, presumptive service connection is warranted for his type 2 diabetes mellitus.

While all veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  The regulations pertaining to veterans exposed to herbicide agents generally require service within the land borders of Vietnam.  The United States Court of Appeals for the Federal Circuit has upheld VA's longstanding interpretation of the regulation requiring the presence of a service member at some point on the land mass or inland waters of Vietnam in order to benefit from the presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 1002 (2009).  Here, the Veteran has expressly indicated on written statements and during his October 2015 Board hearing that he never had boots on the ground in Vietnam.  Therefore, despite his service involving aerial combat missions over areas of Vietnam, pursuant to Haas, presumption of exposure to herbicides is not established based on his Vietnam service.

With regard to the claim of exposure to herbicides while serving in Thailand, VA has adopted a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The M21-1MR provides that, if herbicide exposure cannot be conceded based upon the above described facts, the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  The claim may then be decided based on the evidence of record.

The Veteran's service personnel records confirm that he was assigned to the 7th Airborne Command Control Squadron at the Udorn Royal Thai AFB in Thailand from October 1970 to October 1971 as an Airborne Command Center Teletype Operator.  The Veteran's MOS is not one of those listed in the MR21-1MR that has been shown to have served on or near the air base perimeter.

Nevertheless, in written statements and sworn testimony before the Board at a hearing conducted in October 2015, the Veteran has reported that his duties as Airborne Command Center Teletype Operator placed him near or at the perimeter of the Udorn Royal Thai AFB during his time stationed there from October 1970 to October 1971.  He stated that while he was stationed in Thailand, he lived near the perimeter of the base and travelled to the perimeter road around the base on a daily basis because his duties as a non-commissioned officer-in-charge (NCOIC) of the classified control center required him to process flight operational orders in conjunction with Air America or the CIA.  During his October 2015 Board hearing, he testified that he also flew as a backup radio operator and he would have to travel to the perimeter on the flight line an hour before everyone else to contact the aircraft on station and obtain end-of-tour reports; the crew then would fly combat missions to Laos and Vietnam from the station; he served on over 100 of these missions.  He also submitted a photograph image of Udorn AFB which purportedly shows the location of his barracks where he lived in close proximity to the base perimeter.

Performance reports dated March 1971 and September 1971 show the Veteran was responsible for operation of teletype/crypto system aboard the 7th Airborne Command and Control Center, maintaining secure teletype and voice communications with other aircraft and command and control nets, and passing operational traffic to stations on the operational nets, and he functioned as a second radio operator and kept radio communications.  He also kept radio communications supervisor advised on status of communications equipment and acted as advisor to the senior controller on all matters pertaining to secure communications.

In summary, the evidence of record shows that the Veteran served in Thailand during the Vietnam era the period in which VA has acknowledged that significant herbicides were used near the air base perimeter at Udorn AFB.  While the record does not clearly identify whether the Veteran was exposed to herbicides while stationed at Udorn AFB in Thailand, the Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements.  The statements by the Veteran indicate that he regularly had contact with the base perimeter while living in barracks near the perimeter and working on the flight line directly adjacent to the base perimeter while performing duties of as an Airborne Command Center Teletype Operator at the Udorn AFB.  The Veteran's statements as to the location and the type of duties performed by him while stationed in Thailand are competent and credible evidence of what he has personal knowledge of during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the veteran's demeanor when testifying at a hearing.).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's claim as to the location and type of duties performed during his service in Thailand, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's testimony, taken in conjunction with the information regarding herbicide use in Thailand, supports a finding that the Veteran was exposed to herbicides during service.  As the Veteran's post-service medical records reflect a diagnosis of type 2 diabetes mellitus, service connection is warranted for type 2 diabetes mellitus, as this disability is presumed to have been incurred during active duty service based on the Veteran's exposure to herbicides during service in Thailand.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for type 2 diabetes mellitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


